Name: Commission Regulation (EEC) No 1887/89 of 28 June 1989 adjusting the agricultural conversion rate applicable to pigmeat in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/22 Official Journal of the European Communities 29. 6 . 89 COMMISSION REGULATION (EEC) No 1887/89 of 28 June 1989 adjusting the agricultural conversion rate applicable to pigmeat in Greece 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 6a (2) thereof, Regulation (EEC) No 1886/89 (4), the Council fixed an agricultural conversion rate applicable to pigmeat in Greece from 1 July 1989 ; Whereas the conversion rate in question was fixed so as to abolish the application of monetary compensatory amounts for pigmeat in Greece ; whereas, as compared with that rate, the trend in the market rate recorded between the reference period 12 to 18 April 1989 taken into account by the Council and the reference period 21 to 27 June 1989 to be taken into account for fixing monetary compensatory amounts from 1 July 1989 results in the creation of a negative compensatory amount of one point from that date ; whereas the agricultural conversion rate must thus be adjusted to prevent those new monetary compensatory amounts being created ; Whereas the relevant management committees have not delivered opinions with the time limits set by their chairmen, Whereas Article 6a of Regulation (EEC) No 1677/85 provides that the agricultural conversion rate for a Member State is to be adjusted so as to prevent new monetary compensatory amounts being created ; whereas, subject to that Article, in Annex IV to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rate ECU 1 - Dra . . . Applicable until ECU 1 - Dra . . . Applicable from 'Pigmeat 168,229 30 June 1989 195,951 1 July 1989' Article 2 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be -binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 6. 0 OJ No L 182, 3 . 7. 1987, p. 1 . (') OJ No L 164, 24. 6 . 1985, p. 11 . (*) See page 21 of this Official Journal .